Citation Nr: 1814290	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2015 and August 2017.

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for asthma.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for asthma is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a disability of the right index finger, to include residuals of a fracture, has been raised by the record in a June 2011 VA Form 21-4142, but has not been adjudicated by the AOJ.  See also April 2016 VA memorandum; May 2015 Board remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's chronic sinusitis is manifested by two non-incapacitating episodes per year of sinusitis characterized by purulent discharge and sinus pain; incapacitating episodes requiring antibiotic treatment or three to six non-incapacitating episodes per year have not been shown.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for chronic sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, Diagnostic Code 6512 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In the August 2017 remand, the Board noted that VA treatment records in June and July 2015 indicated the Veteran was seen by a private allergist for a consultation in June 2015, and was scheduled for an appointment with Dr. R.S., an allergy and immunology physician, in July 2015.  See June 2015 Veterans Choice note and July 2015 addendum.  The Board instructed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to identify all private testing and/or treatment related to his sinusitis since January 2010, and then undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from allergist/immunologist Dr. R.S. from June 2015 to the present.

In an August 2017 letter, the AOJ asked the Veteran to identify all private testing and/or treatment for his sinusitis, and mistakenly stated VA was seeking treatment from allergist/immunologist Dr. R.B.A. from June 2015 to the present.  A review of the Veteran's VA treatment records indicates Dr. R.B.A. is the Veteran's treating VA primary care physician.  

To date, the Veteran has not provided any response to the August 2017 letter.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Although the August 2017 letter to the Veteran provided the wrong name of the physician from which VA was seeking treatment records, given the Board's identification in the August 2017 remand of Dr. R.S. as the allergist who saw the Veteran through the Veterans Choice Program in July 2015, and given the request in the AOJ's August 2017 letter that the Veteran identify all private testing and treatment related to his sinusitis claim, the Board finds there has been substantial compliance with its August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic sinusitis of the different sinuses are rated under Diagnostic Codes 6510 to 6514, and these Diagnostic Codes are rated under the General Rating Formula for Sinusitis.  A noncompensable disability rating is to be assigned where sinusitis is detected by X-ray only.  A 10 percent disability rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97. 

A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.


Analysis

Throughout the appeal period, the Veteran's chronic sinusitis has been rated as noncompensable under Diagnostic Code 6512 for chronic frontal sinusitis.  The Veteran contends he is entitled to a higher disability rating because he was prescribed a nasal spray after active duty for this condition.  See June 2011 notice of disagreement.

The Veteran's VA treatment records include a diagnosis of sinusitis in November 2006, as well as diagnoses of bronchitis and asthma.  An inhaler, cough medicine, and pseudoephedrine were prescribed.  See VA Evaluation Center PA note.

The Veteran was afforded a VA examination in August 2010.  The Veteran reported having problems with his sinuses including nasal congestion, nasal drip, and sinus headaches beginning in 1983 and then almost every year during his active duty service.  The Veteran reported that after his separation from service, he continued to have problems with his sinuses, including using Nasonex nasal spray as required.  At that time, the VA examiner reported the Veteran did not have any sinus symptoms, to include a sinus headache or any tenderness over the sinuses.  The VA examiner stated the Veteran had no history of incapacitating episodes, but a history of two non-incapacitating episodes per year for five or six days of purulent discharge and sinus pain.  The August 2010 VA examiner diagnosed chronic sinusitis.

During a February 2013 VA pulmonary consultation, the physician noted the Veteran's reports of getting sinuses problems including a runny nose and facial pain when he coughs and wheezes due to his asthma, but that this was better with his nasal spray, Flunisolide.  At that time the Veteran did not have nasal congestion and his sinuses were nontender.  The VA pulmonologist stated the Veteran's sinus problems had improved somewhat with his nasal steroids, but assessed chronic sinus problems, allergic versus non-allergic.

In April 2013, a CT scan of the sinuses was performed.  The left frontal sinus was hypoplastic.  There was a 7mm soft tissue nodule arising from the medial wall of left maxillary sinus, which was stated to likely be a mucus retention cyst.  There was a similar, 12mm nodule also arising from medial wall, but more anterior and caudal.  The frontal sinuses, ethmoid air cells, sphenoid sinuses, and maxillary sinuses were otherwise uniformly well-developed and well-aerated.  The impression was mild mucosal disease of left maxillary sinus with paranasal sinuses otherwise clear, and no obstruction.

An April 2013 VA pulmonary note stated the CT scan of the sinuses indicated mild sinus disease and some lesions in the left sinus cavity.  An April 2013 VA ear, nose, and throat consultation was cancelled, as the physician indicated typical sinus cysts are the result, rather than the cause, of some prior sinus inflammation and cause few, if any, symptoms.  The physician stated the only significant result of aggressively treating them was a possible complication of sinus surgery, and therefore conservative therapy was warranted, consisting of medical treatment of any underlying sinus disorder (such as saline irrigation, antihistamines, steroid inhaler, or allergy consultation).  The physician stated that only if a cyst is obstructing the ostio-meatal complex would more aggressive therapy be considered.

In December 2016 the Veteran presented to the VA emergency department complaining in part of sinus congestion.  After an examination, the physician assessed asthmatic bronchitis.

The Veteran was afforded another VA examination in October 2017.  At that time the Veteran reported he has lots of drainage in his nose and throat, it is clear when he blows his nose, and he also experiences itchy and burning eyes as well as burning up his nose.  The Veteran reported using Fluticasone Proprionate nasal inhaler every day and taking Loratadine once a day.  The Veteran reported he had not been on an antibiotic that year for any nose or sinus problem.  The October 2017 VA examiner noted the results of the April 2013 CT scan.  The examiner opined the Veteran did not have a current diagnosis of chronic sinusitis, but did have a current diagnosis of allergic rhinitis.  Regarding the rhinitis, the VA examiner reported the Veteran did not have nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of either side.

The Board finds that the totality of the evidence of record indicates that throughout the appeal period, the Veteran's service-connected chronic sinusitis has been manifested by no more than two non-incapacitating episodes per year of sinusitis characterized by purulent discharge and sinus pain.  See August 2010 VA examination report.  Although VA treatment records document some complaints of sinus symptoms, and the April 2013 CT showed mild mucosal disease of left maxillary sinus and some sinus cysts, the records do not indicate these incidences required bed rest and treatment by a physician, or prolonged antibiotic treatment.  The Board finds the totality of the medical evidence of record does not indicate, and the Veteran does not contend, that his chronic sinusitis has been manifested by incapacitating episodes requiring antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year at any time during the appeal period.  Accordingly, the criteria for an initial compensable disability rating for chronic sinusitis have not been met.  38 C.F.R. § 4.97, Diagnostic Code 6512.

Further, although the October 2017 VA examiner diagnosed allergic rhinitis and not sinusitis at that time, the Board finds that even assuming the Veteran's symptoms are related to his service-connected chronic sinusitis, the criteria for an initial compensable disability rating have not been met as incapacitating episodes, antibiotic treatment, or three non-incapacitating episodes per year are still not shown.  Further, the Board finds an initial compensable disability rating would not be warranted under Diagnostic Code 6522 for allergic rhinitis as the medical evidence of record does not indicate greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of either side during the appeal period.  38 C.F.R. § 4.97.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran an initial compensable disability rating for chronic sinusitis.


Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the veteran claims that his service-connected disabilities prevent him from working.  

Here, the Board finds the evidence of record does not indicate that the Veteran is unable to work due to his chronic sinusitis.  The evidence of record indicates the Veteran is currently working, and although he had to wear a mask because the air/dust bothered his nose at his previous job, he has reported he does not have this problem at his current job.  See October 2017 VA examination report.  Further, neither the Veteran nor his representative has put forth statements indicating that the Veteran's service-connected chronic sinusitis renders him unemployable.  Accordingly, as neither the Veteran nor his representative has raised the issue of TDIU as a result of his chronic sinusitis, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for chronic sinusitis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


